Citation Nr: 0830821	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-38 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for service-connected 
panic disorder, rated 50 percent disabling before February 
28, 2008. 

3.  Entitlement to an increased rating for service-connected 
panic disorder, rated 70 percent disabling from February 28, 
2008. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to March 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for PTSD 
and granted service connection for panic disorder, assigning 
a 50 percent rating.  A July 2008 rating decision granted a 
70 percent rating, effective February 28, 2008.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to staged increased ratings for 
service-connected panic disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The record includes a medical diagnosis of PTSD, credible 
evidence that supports the veteran's claimed in-service 
stressor of witnessing the dead and wounded being transported 
from the USS Liberty to the USS America in June 1967; and 
medical evidence of a nexus between the PTSD diagnosis and 
the veteran's inservice experience.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110. 

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
Claimed non-combat stressors, as in this case, must be 
verified, and the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47.

The veteran seeks service connection for PTSD.  He has 
submitted statements and testimony regarding his claimed in-
service stressors, including witnessing the dead and wounded 
being transported from the USS Liberty to his carrier, the 
USS America, in June 1967.  Initially, the record shows PTSD 
diagnoses and treatment at VA facilities related to the 
veteran's reported inservice stressors.

The next issue is whether the stressors, which were the bases 
of the PTSD diagnoses, have been corroborated.  The USS 
Liberty was attacked by jet fighter planes and motor torpedo 
boats on June 8, 1967.  The attack killed 34 crewmembers, 
wounded more than 170 crewmembers, and damaged the ship 
severely.  The veteran was assigned to the USS America when 
it rendezvoused with the USS Liberty after the attack.  
According to U.S. Navy records, the carrier's crew lined 
every topside vantage point to witness helicopters transfer 
50 wounded and 9 dead to their ship.  

As the record shows medical diagnoses of PTSD, sufficient 
credible evidence from Navy sources that supports one of the 
veteran's claimed in-service stressors of witnessing wounded 
and dead crewmen from the USS Liberty, and medical evidence 
of a nexus between diagnosed PTSD and the veteran's inservice 
experience, the evidence supports a grant of service 
connection for PTSD.  See 38 C.F.R. §§ 3.102, 3.304(f); Cohen 
supra.

The veteran's service connection claim for PTSD has been 
considered with respect to the duties to notify and assist.  
Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran is now in receipt of service connection for two 
psychiatric disorders, panic disorder and PTSD.  However, the 
agency of original jurisdiction has not had an opportunity to 
consider whether the veteran is entitled to an increased 
rating for service-connected psychiatric conditions based on 
the symptomatology resulting from the newly service-connected 
PTSD.  In consideration of the above scenario, the Board is 
unable to adjudicate the veteran's increased rating claim 
without violating the veteran's statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the agency of original jurisdiction.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for increased 
ratings for the veteran's service-
connected psychiatric disabilities, before 
and after February 28, 2008.  If either 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


